DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiep Nguyen on February 14, 2022.
The application has been amended as follows: 

1. (Currently Amended) An information processing apparatus comprising:
a memory; and
a processor coupled to the memory and configured to:
perform control to store data on the memory;
determine a correlation between a plurality of pieces of data, based on pieces of attribute information of the plurality of pieces of data; and
dispose pieces of data having a high correlation among the plurality of pieces of data at neighboring locations on the memory,
the memory is a sequential access medium,
the processor is configured to:

determine an order such that the plurality of pieces of data are disposed on the memory in descending order of the correlation;
correct the user-related weight and generate a corrected user-related weight by calculating, for all pairs of the users, an absolute value of a difference between values of identifiers of the users of the respective pairs of the users, summing differences of the all pairs of the users to obtain a first summed difference and multiplying the user-related weight by a value obtained by dividing the user-related weight by the first summed difference and adding a specific value to a first divided result; and 
correct the process-related weight and generate a corrected process-related weight by calculating, for all pairs of the processes, an absolute value of a difference between values of identifiers of the processes of the respective pairs of the processes, summing differences of the all pairs of the processes to obtain a second summed difference and multiplying the process-related weight by a value obtained by dividing the process-related weight by the second summed difference and adding the specific value to a second divided result.


determining a correlation between a plurality of pieces of data, based on pieces of attribute information of the plurality of pieces of data; and
disposing pieces of data having a high correlation among the plurality of pieces of data at neighboring locations on a storage medium,
the memory is a sequential access medium,
the process further includes:
determining the correlation between the plurality of pieces of data, using at least one of a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes executed in response to requests made by the plurality of users;
determining an order such that the plurality of pieces of data are disposed on the memory in descending order of the correlation;
correcting the user-related weight and generating a corrected user-related weight by calculating, for all pairs of the users, an absolute value of a difference between values of identifiers of the users of the respective pairs of the users, summing differences of the all pairs of the users to obtain a first summed difference and multiplying the user-related weight by first summed difference and adding a specific value to a first divided result; and
correcting the process-related weight and generating a corrected process-related weight by calculating, for all pairs of the processes, an absolute value of a difference between values of identifiers of the processes of the respective pairs of the processes, summing differences of the all pairs of the processes to obtain a second summed difference and multiplying the process-related weight by a value obtained by dividing the process-related weight by the second summed difference and adding the specific value to a second divided result.

	9. (Currently Amended) A storage system comprising:
an application server configured to acquire data from a user;
a proxy server configured to store pieces of attribute information of a plurality of pieces of data; and
a storage control apparatus configured to perform control o store data on a memory, wherein the application server is configured to transmit the data which is acquired from the user to the storage control apparatus via the proxy server, and the storage control apparatus is configured to:
determine, based on attribute information of the received data, with reference to the pieces of attribute information stored in the proxy server, correlations between the received data and the plurality of pieces of data; and 

the memory is a sequential access medium,
the storage control apparatus is configured to:
determine the correlation between the plurality of pieces of data, using at least one of a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes executed in response to requests made by the plurality of users; 
determine an order such that the plurality of pieces of data are disposed on the memory in descending order of the correlation;
correct the user-related weight and generate a corrected user-related weight by calculating, for all pairs of the users, an absolute value of a difference between values of identifiers of the users of the respective pairs of the users, summing differences of the all pairs of the users to obtain a first summed difference and multiplying the user-related weight by a value obtained by dividing the user-related weight by the first summed difference and adding a specific value to a first divided result; and 
correct the process-related weight and generate a corrected process-related weight by calculating, for all pairs of the processes, an absolute value of a difference between values of identifiers of the processes of the respective pairs of the processes, summing differences of the all pairs of the processes to obtain second summed difference and multiplying the process-related weight by a value obtained by dividing the process-related weight by the second summed difference and adding the specific value to a second divided result.

Allowable Subject Matter
Claims 1-3, 5-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 5, and 9) “…correct the user-related weight and generate a corrected user-related weight by calculating, for all pairs of the users, an absolute value of a difference between values of identifiers of the users of the respective pairs of the users, summing differences of the all pairs of the users to obtain a summed difference and multiplying the user-related weight by a value obtained by dividing the user-related weight by the summed difference and adding a specific value to a divided result; and correct the process-related weight and generate a corrected process-related weight by calculating, for all pairs of the processes, an absolute value of a difference between values of identifiers of the processes of the respective pairs of the processes, summing differences of the all pairs of the processes to obtain a summed difference and multiplying the process-related weight by a value obtained by dividing the process-related weight by the summed difference and adding the specific value to a divided result.”
dependent claims 2-3, 6-7, and 10-11 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
ARAKI (Pub No.: US 2018/0143764 A1) teaches the degree of relevance may be based on whether users perform a certain task for a period of time during which a user views two files together in a short period of time, and classifying the first file as a reference file, wherein the reference file is associated with a task, and classifying the second file as an output file, wherein the output file is associated with the task, and detecting the relationship based on the classification of the first and second files, grouping the first file and the second file in response to the directional degree of relevance being greater than a threshold degree of relevance. However, ARAKI does not teach correct the user-related weight and generate a corrected user-related weight by calculating, for all pairs of the users, an absolute value of a difference between values of identifiers of the users of the respective pairs of the users, summing differences of the all pairs of the users to obtain a summed difference and multiplying the user-related weight by a value obtained by dividing the user-related weight by the summed difference and adding a specific value to a divided result; and correct the process-related weight and generate a corrected process-related weight by calculating, for all pairs of the processes, an absolute value of a difference between values of identifiers of the processes of the respective pairs of the processes, summing differences of the all pairs of the processes to obtain a summed difference and multiplying the process-related weight by a value obtained by dividing the process-
WATANABE (Pub. No.: US 2018/0101413 A1) teaches identifying applications by application IDs and calculating the correlation coefficient of the number of observations for each successive application, where correlation coefficient between application ID APL-A and application ID APL-B is 85%, where an application with a correlation coefficient equal to or larger than the correlation threshold is determined as a correlated application. However, WATANABE does not teach correct the user-related weight and generate a corrected user-related weight by calculating, for all pairs of the users, an absolute value of a difference between values of identifiers of the users of the respective pairs of the users, summing differences of the all pairs of the users to obtain a summed difference and multiplying the user-related weight by a value obtained by dividing the user-related weight by the summed difference and adding a specific value to a divided result; and correct the process-related weight and generate a corrected process-related weight by calculating, for all pairs of the processes, an absolute value of a difference between values of identifiers of the processes of the respective pairs of the processes, summing differences of the all pairs of the processes to obtain a summed difference and multiplying the process-related weight by a value obtained by dividing the process-related weight by the summed difference and adding the specific value to a divided result.
WALLISCH (Pub. No.: US 2010/0198773 A1) teaches means for selecting and storing the correlation coefficients between the system user and the system raters selected by said means for selecting each system rater determined by said correlation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138